EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Lenisa Reg. No. 72,724 on 9/8/2021.

The application has been amended as follows: 

Claim 26.	(Currently Amended) 
A system for display screen configuration comprising:
[[storage]] a non-transitory computer readable medium; and
at least one processor to execute instructions to cause the at least one processor to:
determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver;
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam; [[and]]
; and
in response to determining that the transmitter is incapable of determining the second position relative to the first position, indicate that manual adjustment of the one or more coordinates of one or more of the first display screen and the second display screen within the graphics properties page should be implemented.

Claim 27.	(Cancelled) 

Claim 32.	(Currently Amended) 
A method of display screen configuration comprising:
determining, by executing an instruction with at least one processor, whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver;
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identifying, by executing an instruction with the at least one processor, the second position relative to the first position based on the beam; [[and]]
; and
in response to determining that the transmitter is incapable of determining the second position relative to the first position, indicating that manual adjustment of the one or more coordinates of the second display screen within the graphics properties page should be implemented.

Claim 33.	(Cancelled) 

Claim 38.	(Currently Amended) 
A non-transitory computer-readable medium for display screen configuration comprising instructions which, when executed, cause at least one processor to at least:
determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver;
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam; [[and]]
; and
in response to determining that the transmitter is incapable of determining the second position relative to the first position, indicate that manual adjustment of the one or more coordinates of the second display screen within the graphics properties pages should be implemented.

Claim 39.	(Cancelled) 

Claim 44.	(Currently Amended) 
A system for display screen configuration comprising:
a first transmission device associated with a first display screen at a first position;
[[storage]] a non-transitory computer readable medium to store instructions; and
a processor to execute the instructions to:
determine whether the first transmission device is capable of determining a second position of a second transmission device associated with a second display screen relative to the first position, the determination performed based on formation of a beam between the first transmission device and the second transmission device;
in response to determining that the first transmission device is capable of determining the second position relative to the first position, cause the first transmission 
in response to identifying the second position relative to the first position, adjust one or more relative coordinates of the first display screen and the second display screen within a graphics properties page related to configuration of content rendering between the first display screen and the second display screen; and
in response to determining that the first transmission device is incapable of determining the second position relative to the first position, indicate that manual adjustment of the one or more coordinates of one or more of the first display screen and the second display screen within the graphics properties pages should be implemented.

Claim 45.	(Cancelled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Imai discloses a system for display screen configuration (abstract) comprising: storage (figure 6B and paragraphs [0053]-[0054] describes the computing system 600 suitable for implementing embodiments of the present invention including memory 624 for storing instructions); 
at least one processor to execute instructions to cause the at least one processor (Figure 6B reference processors 622 connected with memory 624. Additionally, figure 2A describes the rendering engine 208 in paragraph [0035] to perform processing in accordance with the flow chart of figures 3A-3C. This describes rendering engine 208 as a processor and the flow charts as executed instructions.) to: 
[ ];
[ ], identify the second position relative to the first position based on sensor data (figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206 described in paragraph [0034] describes the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other); and
in response to identifying the second position relative to the first position, adjust one or more coordinates of one or more of the first display screen and the second display screen within a graphic properties page related to configuration of content rendering between the first display screen and the second display screen (Paragraph [0035] describes host display 202 to obtain position data 214 and 216, obtained via sensors 210, of displays 204 and 206 which is processed by multiple-display rendering engine 208 to output pixel data of the 3D content to be shown on the displays. Figures 1A-1D depict various examples of the rendered pixel output relative to the identified relative position. Displayed images are a visualization of graphic properties of pixels. Changing of the displays based on physical location regards configuration of content rendering between the multiple displays which relates to said graphic properties of the pixels.).
Imai does not specifically disclose to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a 
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam.
Newly cited prior art Nolan et al. (US Patent Application Publication 2018/0063706) discloses to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver (Figure 1 reference devices 110, 130, and 130 described in paragraph [0043] as devices comprising smartphones, tablets, and laptops which inherently comprise displays. Paragraph [0051] describes beamforming on enabled devices [110, 120, or 130] may be able to determine the location of the other device. Figure 4 reference phase 410 described in paragraph [0070] wherein each of devices 110, 120, and 130 provides indications of a capability of the device to determine locations of other devices which may comprise, for example, a beamforming capability.)
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam (figure reference phase 420 in response to phase 410 described in paragraph [0071] o determine the routing information including the ability of a device [130] to locate/identify the position of another device [110]).
Summary of invention paragraphs [0009]-[0012]).
However, neither Imai nor Nolan discloses the above system, method, or non-transitory computer-readable medium further comprising in response to determining that the transmitter is incapable of determining the second position relative to the first position, indicate that manual adjustment of the one or more coordinates of one or more of the first display screen and the second display screen within the graphics properties page should be implemented.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622